Bridget Psarianos (AK Bar No. 1705025)
Suzanne Bostrom (AK Bar No. 1011068)
Brook Brisson (AK Bar No. 0905013)
Brian Litmans (AK Bar No. 0111068)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201
Anchorage, AK 99501
Phone: (907) 276-4244
Fax: (907) 276-7110
bpsarianos@trustees.org
sbostrom@trustees.org
bbrisson@trustees.org
blitmans@trustees.org

Attorneys for Plaintiffs

                     THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

 SOVEREIGN IÑUPIAT FOR A                       Case No. 3:20-cv-00290-SLG
 LIVING ARCTIC, et al.,

                            Plaintiffs,

                           v.

 BUREAU OF LAND
 MANAGEMENT, et al.,

                           Defendants,

 and

 CONOCOPHILLIPS ALASKA, INC.,

                  Intervenor-Defendant.

          MOTION TO STAY ADMINISTRATIVE RECORD MOTIONS



Mot. to Stay Admin. R. Mots.
Sovereign Iñupiat for a Living Arctic v. Bureau of Land Management
Case No. 3:20-cv-00290-SLG                                           Page 1 of 5


         Case 3:20-cv-00290-SLG Document 52 Filed 02/05/21 Page 1 of 5
       Plaintiffs Sovereign Iñupiat for a Living Arctic, et. al, and Federal Defendants

(“parties”) respectfully submit this motion for a stay of any motions to supplement the

administrative record, currently due on February 5, 2021, in light of the pending

interlocutory appeal in this case. The parties propose filing a new schedule for addressing

the administrative record on February 19, 2021. Counsel for Plaintiffs contacted

Intervenor-Defendant ConocoPhillips Alaska, Inc. regarding this motion, and understand

that ConocoPhillips opposes this motion and plans to file a response. ConocoPhillips

opposes a stay but is not opposed to a two-week extension of the existing deadlines.

       On February 1, 2021, the Court issued its Order Denying Motions for Preliminary

Injunction and Temporary Restraining Order, 1 which Plaintiffs Sovereign Iñupiat for a

Living Arctic et al. (Plaintiffs), have appealed. 2 Should an emergency motion for an

injunction to the Ninth Circuit be necessary, Plaintiffs intend to request a decision

regarding that motion by February 12, 2021, when ConocoPhillips intends to break

ground at the gravel mine site. 3 The proposed date for filing a schedule regarding the

administrative record will allow the parties to propose an appropriate schedule in light of




1 ECF No. 44.
2 Notice of Appeal, ECF No. 45.
3 ConocoPhillips would begin ice road construction on February 2, 2021, break ground at

the Willow Mine Site Area 2 on February 12, and begin gravel hauling and road
construction on March 12, 2021. Brodie Decl., ECF No. 27-4.
                                                                                  cont…

Mot. to Stay Admin. R. Mots.
Sovereign Iñupiat for a Living Arctic v. Bureau of Land Management
Case No. 3:20-cv-00290-SLG                                                    Page 2 of 5


         Case 3:20-cv-00290-SLG Document 52 Filed 02/05/21 Page 2 of 5
the outcome of this appeal. 4 Federal Defendants plan to modify the administrative record

to account for the addition of the U.S. Army Corps of Engineers and additional claims in

the amended complaint. The parties anticipate needing to modify the deadlines for any

record review and challenges to account for the modified record.

       This court has broad authority to stay proceedings. Landis v. N. Am. Co., 299 U.S.

248, 254 (1936) (“[T]he power to stay proceedings is incidental to the power inherent in

every court to control the disposition of the causes on its docket with economy of time

and effort for itself, for counsel, and for litigants.”); Leyva v. Certified Grocers of Cal.,

593 F.2d 857, 863–64 (9th Cir. 1979); CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.

1962). Three factors guide this Court’s determination of whether a stay should be

granted: (1) “the possible damage which may result from the granting of a stay,” (2) “the

hardship or inequity which a party may suffer in being required to go forward,” and (3)

“the orderly course of justice measured in terms of the simplifying or complicating

issues, proof, and questions of law which could be expected to result from a stay.”

CMAX, 300 F.2d at 268. All three factors weigh in favor of granting the requested stay.

       Any damage that would result from granting this limited stay would be minimal,

given the short length of time of the proposed stay. Any decisions from the Ninth Circuit




4Plaintiffs conferred with parties in the related case, Center for Biological Diversity et al
v. Bureau of Land Management et al., 3:20-cv-00308-SLG, and understand they plan to
propose the same schedule.

Mot. to Stay Admin. R. Mots.
Sovereign Iñupiat for a Living Arctic v. Bureau of Land Management
Case No. 3:20-cv-00290-SLG                                                       Page 3 of 5


         Case 3:20-cv-00290-SLG Document 52 Filed 02/05/21 Page 3 of 5
Court of Appeals will likely influence the timing of next steps in this case. A stay would

avoid immediate expenditure by the parties and the court of the resources needed to

submit scheduling motions regarding the administrative record prior to a decision by the

Ninth Circuit Court of Appeals.

       Respectfully submitted, this 5th day of February, 2021.

                                          s/ Bridget Psarianos
                                          Bridget Psarianos (AK Bar No. 1705025)
                                          Suzanne Bostrom (AK Bar No. 1011068)
                                          Brook Brisson (AK Bar No. 0905013)
                                          Brian Litmans (AK Bar No. 0111068)
                                          TRUSTEES FOR ALASKA

                                          Attorneys for Plaintiffs


                                          JEAN E.WILLIAMS
                                          Deputy Assistant Attorney General
                                          United States Department of Justice
                                          Environment and Natural Resources Div.

                                          RICKEY TURNER
                                          Senior Trial Attorney
                                          Wildlife and Marine Resources Section
                                          999 18th Street, South Terrace, Suite 370
                                          Denver, CO 80202
                                          (303) 844-1373
                                          rickey.turner@usdoj.gov

                                          /s/ Caitlin Cipicchio (with consent)
                                          CAITLIN CIPICCHIO
                                          Trial Attorney, Natural Resources Section
                                          P.O. Box 7611
                                          Washington, D.C. 20044
                                          202-305-0503


Mot. to Stay Admin. R. Mots.
Sovereign Iñupiat for a Living Arctic v. Bureau of Land Management
Case No. 3:20-cv-00290-SLG                                                   Page 4 of 5


         Case 3:20-cv-00290-SLG Document 52 Filed 02/05/21 Page 4 of 5
                                        202-305-0506 (fax)
                                        caitlin.cipicchio@usdoj.gov

                                        Counsel for Federal Defendants




                                Certificate of Service


       I certify that on February 5, 2021, I caused a copy of the MOTION TO STAY
ADMINISTRATIVE RECORD MOTIONS to be electronically filed with the Clerk of
the Court for the U.S. District Court of Alaska using the CM/ECF system, which will
send electronic notification of such filings to the attorneys of record in this case.
Attorneys of record not registered in the CM/ECF system for this case will be served via
electronic mail.

                                               s/ Bridget Psarianos
                                               Bridget Psarianos




Mot. to Stay Admin. R. Mots.
Sovereign Iñupiat for a Living Arctic v. Bureau of Land Management
Case No. 3:20-cv-00290-SLG                                                 Page 5 of 5


        Case 3:20-cv-00290-SLG Document 52 Filed 02/05/21 Page 5 of 5
